DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement(s) (IDS) submitted on 10-3-2019, 7-1-2019, 4-8-2019, 8-2-2019, 8-3-2018 and 5-22-2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

2.	Acknowledgement is made of the preliminary amendment(s) filed 5-22-2018.

Specification

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112


4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5 the recitation “… be capable of identifying the wheel assembly to which each transmitter is attached….”, is deemed ambiguous and overly broad. With emphasis on the phrase “capable of identifying”, this is not clearly definitive. This recitation does not limit the claim to this particular feature  and further raises the question as to whether the claimed receiver identifies the wheel assembly to which each transmitter is attached, or not? For examination purpose the claimed recitation will be interpreted as NOT providing the above mentioned functionality.

Allowable Subject Matter

5.	Claims 1-4 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 Tsujita et al (US 2019/0070911) teaches a transmitter and receiver unit for a tire / wheel monitoring system. Tsujita et al however does not anticipate nor render obvious an acquiring section configured to assign each of the rotation angles obtained by the obtaining section to one of angle ranges that are obtained by dividing possible rotation angles of the wheel assembly into equal parts, and to acquire a number of times the rotation angles obtained by the obtaining section are included in each angle range; and an identifying section configured to associate ID codes included in the transmission data with the wheel assemblies based on whether, in the angle ranges in which the number of2 Preliminary Amendment P3P2017232US times acquired by the acquiring section are maximum values, an angle difference between the specific angles matches a reception-side angle difference, which is an angle difference between the rotation angles at which deviation angles from minimum angles in the angle ranges are equal to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Claim 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	The following is a statement of reasons for the indication of allowable subject matter:

Tsujita et al (US 2019/0070911) teaches a transmitter and receiver unit for a tire / wheel monitoring system. Tsujita et al however does not anticipate nor render obvious each . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

DE 112012005487 B4 Wheel position detection device and tire pressure detection device with the same
DE 112013000606 B4 Wheel position detector and tire pressure detector with the same
US 20200255065 A1 TRANSMITTER, RECEIVER, AND TRANSMISSION/RECEPTION SYSTEM
WO 2020070781 A1 TIRE STATE MONITORING SYSTEM, TRANSMITTER, AND RECEIVER
WO 2020070782 A1 TIRE STATE MONITORING SYSTEM, TRANSMITTER, AND RECEIVER	
	US 20200300732 A1 TIRE CONDITION MONITORING SYSTEM, TRANSMITTER, AND RECEIVER
	US 20190070911 A1 RECEIVER AND TRANSMITTER UNIT
	US 20190070908 A1 RECEIVER



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856